Exhibit 12.1 Exhibit 12.1 BNSF Railway Company and Subsidiaries Computation of Ratio of Earnings to Fixed Charges In millions, except ratio amounts (Unaudited) Year ended December 31, 2007 2006 2005 2004 2003 (As Adjusted)a (As Adjusted)a (As Adjusted)a (As Adjusted)a Earnings: Income before income taxes and cumulative effect of accounting change $ 3,580 $ 3,549 $ 2,856 $ 1,635 $ 1,568 Add: Interest and other fixed charges, excluding capitalized interest 87 113 127 128 144 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 282 261 221 195 182 Distributed income of investees accounted for under the equity method 4 3 4 3 3 Amortization of capitalized interest 4 4 8 8 8 Less: Equity in earnings of investments accounted for under the equity method 19 27 15 9 14 Total earnings available for fixed charges $ 3,938 $ 3,903 $ 3,201 $ 1,960 $ 1,891 Fixed charges: Interest and fixed charges $ 104 $ 127 $ 140 $ 138 $ 153 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 282 261 221 195 182 Total fixed charges $ 386 $ 388 $ 361 $ 333 $ 335 Ratio of earnings to fixed charges 10.20 x 10.06 x 8.87 x 5.89 x 5.64 x a Prior year numbers have been adjusted for the retrospective adoption of Financial Accounting Standards Board (FASB) Staff Position (FSP) AUG AIR-1, Accounting for Planned Major Maintenance Activities. See Note 2 to the Consolidated Financial Statements for additional information.
